DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 07/13/2020. Claims 1-20 are pending in the instant application. Claims 1, 10, 19 and 20 are independent. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/549,408, filed 02/05/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a divisional. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a first determination unit, a second determination unit and a coding unit” at claim 19; and
“a first acquisition unit, a second acquisition unit and determinination unit” at claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-20 are allowed.
Prior art reference Lee (US 20190087945 A1) discloses “FIG. 7 is a schematic view showing the correlations between defective pixels when using horizontal raster scanning according to an embodiment. Referring to FIG. 7, when there are three defective pixels, i.e., P(n−1), P(n), and P(n+1), the horizontal coordinates of the defective pixels P(n−1), P(n), and P(n+1) vastly differ from one another even though the defective pixels P(n−1), P(n), and P(n+1) are located adjacent to one another. This phenomenon becomes apparent when considering typical aspect ratios at which images are longer in a horizontal direction than in a vertical direction. On the other hand, the vertical coordinates of the defective pixels P(n−1), P(n), and P(n+1) do not differ much from one another only by zero or one.
On the contrary, referring to FIG. 8, in the case of using vertical raster scanning, the vertical coordinates of the defective pixels P(n−1), P(n), and P(n+1) vastly differ from one another, but the horizontal coordinates of the defective pixels P(n−1), P(n), and P(n+1) do not differ much from one another. Thus, vertical coordinate information about the defective pixels P(n−1), P(n), and P(n+1) may not be compressed, and only horizontal coordinate information about the defective pixels P(n−1), P(n), and P(n+1) may preferably, but not necessarily, be compressed. In the description that follows, it is assumed that typical horizontal raster scanning is used, as illustrated in FIG. 7.”
Prior art reference Kim (US 9426491 B2) discloses “apparatus for encoding an intra block in the unit of sub-blocks, the apparatus comprising: a block rectangle-shaper configured to divide the intra block into a plurality of sub-blocks; an intra-predictor configured to select an intra prediction mode of the intra block from among a plurality of intra prediction modes, and predict the plurality of sub-blocks based on sequentially predicting the plurality of sub-blocks in a predefined order by using neighboring pixels adjacent to each of the plurality of sub-blocks; a subtractor configured to generate a residual sub-block by subtracting a predicted sub-block from a first sub-block of the sub-blocks; a transformer configured to transform the residual sub-block into a frequency domain; a quantizer configured to perform quantization with respect to the transformed residual sub-block; and an encoder configured to encode information on the selected intra prediction mode of the intra block and the quantized residual sub-block into a bitstream, wherein the number of pixels of each sub-block is the square of a natural number, wherein each of the plurality of sub-blocks is predicted by using the same intra prediction mode as the selected intra prediction mode of the intra block, wherein the intra-predictor is further configured to identify one or more pixels in a reconstructed sub-block for predicting a second sub-block which is subsequent to the first sub-block in the predefined order, the one or more pixels in the reconstructed sub-block being located adjacent to the second sub-block, and predict the second sub-block based on the same intra prediction mode as the selected intra prediction mode of the intra block, and based on the one or more pixels in the reconstructed sub-block, instead of original pixels in the first sub-block, and wherein the reconstructed sub-block is reconstructed by using the residual sub-block and the predicted sub-block, wherein the plurality of sub-blocks have a size L×M, respectively, where L is a horizontal length, M is a vertical length, L is unequal to M, and L and M are natural numbers, wherein the values of L and M are determined in accordance with a prediction direction of the selected intra prediction mode, wherein the value of L is greater than the value of M when the prediction direction is vertical or the value of L is smaller than the value of M when the prediction direction is horizontal.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… an image coding apparatus, comprising a hardware processor arranged to execute
program units comprising:
a first determination unit, configured to determine a scanning manner parameter of a
coding block, wherein the scanning manner parameter comprises: a region indication
parameter used for indicating the coding block is partitioned into multiple scanning regions
and a scanning indication parameter used for determining a scanning order of pixels in a
scanning region of the multiple scanning regions of the coding block, wherein the scanning
order, indicated by the scanning indication parameter, of the pixels in the scanning region of
the multiple scanning regions of the coding block comprises a horizontal Z-shaped scanning
order;
a second determination unit, configured to determine predicted values of part or all of
pixels in the coding block according to the scanning manner parameter; and
a coding unit, configured to code the coding block according to the predicted values, and
write a coding result into a bitstream.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170064330 A1
Vosoughi et al. (US 20200279130 A1) discloses “In the FIG. 9 example, a 2D image is divided into blocks of square shapes. Samples of the 1D geometry signals are disposed to the blocks in a non-jumpy horizontal raster order of the blocks. Further, within each block, samples are disposed on the pixels following the non-jumpy horizontal raster scan order.”
Vanam et al. (US 20190182482 A1) discloses “In an exemplary embodiment, an encoding process is described for a filter prediction mode. For the sake of clarity, the process is described with reference to a 4×4 TU block, although the methods described are not limited to that block size. In contrast to other intra modes, the filter prediction mode may operate on a pixel-by-pixel basis, in one of the scan orders shown in FIGS. 10A-10C (among other possible scanning orders). In some embodiments, the encoder adapts the scan order for subsequent TUs and may signal the new scan order as an additional syntax element in the bitstream.”
Li et al. (US 20170064330 A1) discloses “(Equation 3) is used to reconstruct a current pixel in a picture in the pseudo 2-D dictionary mode. In this equation, the dimensions of the current block are width (w)×height (h), the current pixel is the pixel at position “c” (counting from zero) in the current block, (x0, y0) is the start position of the top left of the current block, the offset is (oX, oY), the scanning order is horizontal, the matching length is one, and pictureRec[ ] is the reconstruction of the current picture.”
Tsai et al (US 20150186100 A1) discloses “While the example illustrated in FIG. 12 may use row-wise encoding, a similar technique may be applied for other directional encodings of the runs. For example, any of the scan orderings shown in FIG. 8 may be used. If the column-wise encoding in FIG. 8(b) is used, the comparison may be between pixels in a current column and pixels in a previously-encoded adjacent column. If the diagonal scan encoding in FIG. 8(e) is used, the comparison may be between pixels along a current diagonal and pixels along a previously-encoded adjacent diagonal. In palette-based screen content coding, the palette index of each pixel may be predicted for one pixel after another. A two-dimensional pattern may group pixels together into larger units (e.g., pixel pattern units or PPUs) such that the magnitude of run values and the number of runs may be reduced. Some examples of two-dimensional patterns are illustrated in FIG. 6, in which solid lines may demarcate the separation between PPUs and dashed lines may demarcate individual pixels within the PPUs. For example, if a 1.times.2 pattern is used, as shown at (a), the two pixels in each PPU may share the same run value. As compared to using a 1.times.1 pattern, a 1.times.2 pattern may reduce the amount of run elements to encode the video signal. When the indices of the two pixels are the same, the magnitude of the run value may be reduced.”
Tsukuba et al. (US 20150181237 A1) discloses “FIG. 14(a) illustrates a scan type ScanType designated by each value of the scan index scanIdx. As illustrated in FIG. 14(a), in a case where the scan index is 0, an up-right diagonal scan is designated; in a case where the scan index is 1, a horizontal fast scan is designated; and in a case where the scan index is 2, a vertical fast scan is designated. In addition, FIG. 14(b) illustrates a scan order of each scan in the horizontal fast scan, the vertical fast scan, and the up-right diagonal scan in a case where a TU size is 4.times.4. In FIG. 14(b), numbers given to the respective coefficient positions indicate an order in which the coefficient positions are scanned. Further, each example illustrated in FIG. 14(b) shows a forward scan direction. Furthermore, the scan of FIG. 14(b) is not limited to the 4.times.4 TU size, and may be used in a 4.times.4 sub-block. Moreover, the same scan may be used in a TU or a sub-block having a larger size than 4.times.4. FIG. 14(c) illustrates another example of the horizontal fast scan and the vertical fast scan. In this example, the scans are used in a TU size or a sub-block of 8.times.2 or 2.times.8.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665